It is admitted that the judgment has been thus satisfied, unless Parker is liable by law to pay interest on that judgment until it was satisfied.
Interest is allowed m. an action of debt on judgment, as the *156measure of damages for unjustly detaining the debt. In this case, he was obliged by law to detain the debt from Gilson; and therefore he cannot be answerable to the attaching creditors for damages for the detention. Consequently Parker, having fully satisfied the judgment recovered by Gilson, had no effects of his in his hands for the benefit of the plaintiff, who, unfortunately, was, in order of time, the last attaching creditor. Parker must now be discharged ; but he is not entitled to costs, because he did not come in at the first term, and submit himself to an examination pursuant to the statute.